UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-6902



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TIMOTHY GOVERNOR ALEXANDER,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. James A. Beaty, Jr., Chief
District Judge. (1:04-cr-00195-JAB; 1:05-cv-01088-JAB)


Submitted:   December 20, 2007          Decided:    December 27, 2007


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Timothy Governor Alexander, Appellant Pro Se.    Angela Hewlett
Miller, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Timothy Governor Alexander seeks to appeal a magistrate

judge’s order denying a post-judgment motion in his 28 U.S.C.

§ 2255 (2000) proceedings.         This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2000), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541 (1949).   The magistrate judge’s order is neither a final order

nor an appealable interlocutory or collateral order.                  United

States v. Bryson, 981 F.2d 720, 723 (4th Cir. 1992) (magistrate

judge may hear matters in § 2255 proceedings, but may not decide

them absent explicit consent).          Thus, the magistrate judge’s order

in   this   case   is    neither   a    final   order   nor   an   appealable

interlocutory or collateral order; Alexander should have directed

to the district court any objections to the order.                 28 U.S.C.

§ 636(b) (2000).        Accordingly, we dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    DISMISSED




                                       - 2 -